DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-2, 4-6, 9-10, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method and system for fatigue-monitoring of a submarine power cable during off-shore jointing or reparation, comprising a curvature monitoring device and the steps of determining a plurality of curvature values and obtaining measurements of the curvature of of the submarine power cable from the curvature monitoring device monitoring the submarine power cable in a region where the submarine power cable leaves a vessel chute, and the particular details of the curvature monitoring device, determining a plurality of strain ranges based on the plurality of curvature values using a mathematical model of the cable, and determining a fatigue damage based on the number of occurrences of each strain gauge. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 01/12/2022.
The best prior arts of record: Worzyk (Pub. No. 2010/0277329) teaches monitoring an electrical power cable and estimating the remaining useful life of the connector based on past stress and/or an estimation of future stresses; but does not teach obtaining measurements of the curvature of the cable in a region where the submarine power cable leaves a vessel chute. Rice et al. (U.S. Pat. No. 10,883,894) teaches a fatigue management system to manage the total fatigue of flexible cables, establishing a flexible bend profile, which may be processed further via computer system based on mathematical relationship between bending and induced 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-2, 4-6, 9-10, 14-19, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 01/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tran M. Tran/            Examiner, Art Unit 2855